DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ AFCP 2.0 submission, filed on 12/29/2021, addressing claims 32-33 and 35-46, and 48-52 from the final rejection (09/02/2021), by amending claims 32 and 42 is NOT entered because the proposed amendment is not in condition for allowance. 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not convincing.
The new limitation in the proposed amendment “a heated filter having a removal rating of greater than 30 nm“, the definition of removal rating can be found in US is presented in 20150279693, “The filter may have a removal rating of >30 nm, >10 nm, or >3 nm, which means that particles larger than the indicated size are effectively trapped by the filter” ([0014]). Therefore, any filter that has pore size smaller than the rating read into the claim as it remove particle larger than 30 nm and some. This limitation is not for a filter having pore size larger than 30 nm. Applicants agree with this interpretation during interview.

The new limitation is taught in US 20030209201 “it is preferable for the filter to be able to remove particles having diameters corresponding to 0.01 [Symbol font/0x6D]m” ([0041]).

Applicants ask whether “wherein the heated filter is heated to a temperature equal to or higher than the temperature of the evaporator“ is taught by ‘201. The examiner replies that ‘053 teaches heating the feed line at higher temperature, and the filter is in the feed line therefore should be operated at a higher temperature than the evaporator.

The examiner also notices claim 52 is effectively incorporated into claim 32, therefore, would raise 35 USC 112(d) issue.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716